DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 27, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 7 are allowable over the Prior Art of Record because it fails to teach or suggest a device for checking gap tolerance between an adjustable portion of a brake switch and a brake pedal, the device comprising one or more probes comprising
jaw portions defining a plurality of stepped regions of increasing thickness with decreasing distance from the handle; and a slot extending through the plurality of stepped regions, the slot configured to be inserted between the adjustable portion of the brake 


Claims 8 - 13 are allowable over the Prior Art of Record because it fails to teach or suggest a device for checking gap tolerance between an adjustable portion of a brake switch and a brake pedal, the device comprising a probe extending from the handle comprising jaw portions defining a first stepped region distal from the handle and a second stepped region of larger area proximal to the handle, wherein the first and second stepped regions are contiguously connected by a neck region; and a slot extending through the first and the second stepped regions, the slot configured to be inserted between the adjustable portion of 16Docket No. H1182836US01 the brake switch and the brake pedal, wherein a dimensional tolerance of the slot: in the first stepped region is smaller than a preset gap tolerance between the adjustable portion of the brake switch and the brake pedal; in the neck region equals the preset gap tolerance between the adjustable portion of the brake switch and the brake pedal; and in the second stepped region is larger than the preset gap tolerance between the adjustable portion of the brake switch and the brake pedal in combination with the remaining limitations of the claims.


Claims 14 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method for checking gap tolerance between an adjustable portion of a brake 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 27, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861